PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/065,441
Filing Date: 22 Jun 2018
Appellant(s): ARIZONA BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF ARIZONA et al.



__________________
David P. Nigro
Reg. No. 60,478
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 28, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 9, 29-31, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67). See pages 8-11 of 10/05/2021 office action.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67) as applied to claims 1, 5, 9, 29-31, 33, 35 and 37 above and further in view of Uchytilova et al. (November 17, 2014, Molecular Pain, 10:67 First Published January 1, 2014). See Pages 11-12 of 10/05/2021 office action.

Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67) as applied to claims 1, 5, 9, 29-31, 33, 35 and 37 above and further in view of Tamayo et al. (J. Med. Chem, 2008, 51, 2744-2757). See pages 12-13 of 10/05/2021 office action.


(2) Response to Argument
Appellant’s arguments filed February 28, 2022 have been fully considered and found not persuasive in overcoming the rejections under 35 USC 103.
Appellant argues that McGaraughty does not teach administration of the TRPV1 antagonist before or during an induction phase of anesthesia.  Appellant argues that McGaraughty discloses administration of the TRPV1 inhibitor at least 30 minutes post induction of anesthesia and there is nothing in McGaraughty to suggest administering the TRPV1 inhibitor at any alternate time much less before or during an induction phase of anesthesia.  Appellant argues that the purpose of McGaraughty is different from the claimed invention and thus McGaraughty was not interested in the timing aspect for the administration of the TRPV1 inhibitor.  See pages 9-10 of brief.
These arguments are found not persuasive since McGaraughty et al. states that in order to enhance understanding of TRPV1 contributions to thermoregulation, in addition to examining the effects of a TRPV1 receptor antagonist on thermoregulatory neurons, the effects of the TRPV1 receptor antagonist, A-889425 on rectal temperature in anesthetized rats was also examined (abstract).  McGaraughty et al. specifically demonstrates that anesthesia (propofol) causes reductions in core body temperature since McGaraughty et al. teaches that in anesthetized animals, the mean rectal temperature just prior to TRPV1 antagonist injection was 36.74± 0.10 °C whereas in awake animals (no anesthesia), the baseline temperature in the 2 hours preceding A-889425 injection was 37.59± 0.08 °C (see page 64 section 4.1; page 60 2nd column 1st paragraph; page 62 1st column 1st paragraph).  Thus McGaraughty et al. specifically demonstrates that anesthesia induces a reduction in body temperature.  McGaraughty et al. further specifically demonstrates that systemic delivery of the TRPV1 receptor antagonist, A-889425 to anesthetized animals significantly elevated rectal temperature (see page 60 2nd column 1st paragraph and Figure 3 on page 59).  Therefore, McGaraughty demonstrates that administration of a TRPV1 receptor antagonist increases core body temperature and thus the TRPV1 receptor antagonist is capable of treating or reducing anesthesia-induced hypothermia.  
In addition, McGaraughty teaches that TRPV1 receptor antagonists have been reported to affect thermoregulation by transiently raising core body temperature following systemic administration in both animals and humans (page 59).  Both central and peripheral TRPV1 receptors contribute to the modulation of thermoregulation (page 59).  Thus McGaraughty et al. teaches that it is well-known in the art that systemic administration of TRPV1 antagonists raise core body temperature.  Consistent with these teachings, McGaraughty further demonstrates that the TRPV1 antagonist raises core body temperature in awake (non-anesthetized) subjects (see section 2.4 pages 61-62 and figure 8 on page 63).
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Likewise, an electronic publication, like any publication, may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. 
In the instant case, even though McGaraughty does not specifically demonstrate the administration of the TRPV1 antagonist before or during an induction phase of anesthesia, which includes before the administration of anesthesia, it would have been obvious to a person of ordinary skill based on the teachings of McGaraughty detailed above, to administer a TRPV1 antagonist prior to administration of anesthesia in order to raise the body temperature and thus prevent anesthesia-induced reduction of body temperature, since it has been specifically shown in McGaraughty that the TRPV1 antagonist can raise core body temperature and treat anesthesia-induced reductions in body temperature.  
Appellant further argues that the results of the combination were not predictable and one would have had to perform extensive experimentation since the protocol disclosed in McGaraughty may affect body temperature and thermoregulation.  Appellant argues that McGaraughty teaches that the rodent subjects were heated with a circulating water pad, subject to craniotomy, subject to disruption of the dura mater, subject to microelectrode or canula placement into the medial preoptic area, which may all affect body temperature. See pages 10-11 of brief. 
These arguments are found not persuasive since Appellant has not provided any evidence that the conditions of the experimental procedures would alter the conclusions determined by McGaraughty.  All Appellant presents is attorney argument, but “attorney argument [is] not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
Moreover, the teachings of McGaraughty are consistent with what was known in the art prior to the effective filing date of the instant application.  In the background of the instant specification, it is stated that a known problem associated with anesthesia and surgical procedures is the production of hypothermia (see introduction pages 1-2 of specification).  McGaraughty specifically demonstrates what is already known in the art as detailed above which is that anesthesia (propofol) causes reductions in core body temperature since McGaraughty et al. teaches that in anesthetized animals, the mean rectal temperature just prior to TRPV1 antagonist injection was 36.74± 0.10 °C whereas in awake animals (no anesthesia) the baseline temperature in the 2 hours preceding A-889425 injection was 37.59± 0.08 °C (see page 64 section 4.1; page 60 2nd column 1st paragraph; page 62 1st column 1st paragraph).  Thus McGaraughty et al. specifically demonstrates that anesthesia induces a reduction in body temperature which would have been expected in view of the prior art.  Moreover, McGaraughty teaches that TRPV1 receptor antagonists have been reported to affect thermoregulation by transiently raising core body temperature following systemic administration in both animals and humans (page 59).  Both central and peripheral TRPV1 receptors contribute to the modulation of thermoregulation (page 59).  Thus McGaraughty et al. teaches that it is well-known in the art that systemic administration of TRPV1 antagonists raise core body temperature.  Consistent with these teachings, McGaraughty demonstrates that the TRPV1 antagonist raises core body temperature in awake (non-anesthetized) subjects (see section 2.4 pages 61-62 and figure 8 on page 63).  McGaraughty et al. further specifically demonstrates that systemic delivery of the TRPV1 receptor antagonist, A-889425 to anesthetized animals significantly elevated rectal temperature (see page 60 2nd column 1st paragraph and Figure 3 on page 59).  Therefore, regardless of the experimental conditions for the subjects, the experiments of McGaraughty specifically demonstrate what would have been expected in view of the state of the art prior to the effective filing date of the instant invention which is that administration of a TRPV1 receptor antagonist increases core body temperature.  	
Appellant further argues that McGaraughty does not demonstrate hypothermia since a 0.4 degree drop in temperature would not be defined as hypothermia clinically.  Appellant argues that the prior art reveals that during anesthesia, clinically significant hypothermia occurs when core body temperature decreases by 1 to 2 degrees or when temperature decreases below 36°C.  See pages 11-12 of brief.  
These arguments are found not persuasive for the same reasons as detailed above.  Specifically, prior to the effective filing date of the instant application, it was known in the art as stated in the background of the instant specification, that a known problem associated with anesthesia and surgical procedures is the production of hypothermia (see introduction pages 1-2 of specification).  Likewise, McGaraughty specifically demonstrates that anesthesia (propofol) causes reductions in core body temperature since McGaraughty et al. teaches that in anesthetized animals, the mean rectal temperature just prior to TRPV1 antagonist injection was 36.74± 0.10 °C whereas in awake animals (no anesthesia) the baseline temperature in the 2 hours preceding A-889425 injection was 37.59± 0.08 °C (see page 64 section 4.1; page 60 2nd column 1st paragraph; page 62 1st column 1st paragraph).  Thus McGaraughty et al. specifically demonstrates that anesthesia induces a reduction in body temperature which would have been expected in view of the prior art.  Moreover, McGaraughty teaches that TRPV1 receptor antagonists have been reported to affect thermoregulation by transiently raising core body temperature following systemic administration in both animals and humans (page 59).  Thus McGaraughty et al. teaches that it is well-known in the art that systemic administration of TRPV1 antagonists raise core body temperature.  Consistent with these teachings, McGaraughty demonstrates that the TRPV1 antagonist raises core body temperature in awake (non-anesthetized) subjects (see section 2.4 pages 61-62).  McGaraughty et al. further specifically demonstrates that systemic delivery of the TRPV1 receptor antagonist, A-889425 to anesthetized animals also significantly elevated rectal temperature (see page 60 2nd column 1st paragraph and Figure 3 on page 59).  Therefore, McGaraughty specifically demonstrates that administration of a TRPV1 receptor antagonist increases core body temperature which would have been expected to prevent the hypothermia that is known in the art to be associated with anesthesia.  
Appellant further argues that McGaraughty teaches administration of TRPV1 antagonists during the maintenance phase of anesthesia which was at least 30 minutes post induction (infusion) and there is a difference in thermoregulation of a waking subject as opposed to an anesthetized subject.  Appellant argues that how a drug would act when given before anesthesia cannot be used to predict its effects based upon how it behaves in unanesthetized subjects.  Appellant argues that it would have been impossible to predict the effects of administration of medications in anesthetized individuals using data obtained from unanesthetized individuals.  Appellant argues that the thermoregulatory effects of a medication in an unanesthetized individual may be, and often are, different than in an anesthetized individual.  Appellant argues that while certain TRPV1 inhibitors cause hyperthermia when administered in unanesthetized subjects, certain other TRPV1 inhibitors do not.  Appellant argues that  as demonstrated in the instant specification, certain TRPV1 antagonists do not cause hyperthermia in unanesthetized subjects but nevertheless still dose dependently reverse anesthesia-induced hypothermia. See pages 12-14 of brief.
These arguments are found not persuasive since based on the teachings of  McGaraughty, a reasonable expectation exists that TRPV1 antagonists will increase core body temperature upon administration and thus prevent the decrease in core body temperature associated with anesthesia administration.  McGaraughty et al. teaches that TRPV1 receptor antagonists have been reported to affect thermoregulation by transiently raising core body temperature following systemic administration in both animals and humans (page 59).  Both central and peripheral TRPV1 receptors contribute to the modulation of thermoregulation (page 59).  Thus McGaraughty et al. teaches that it is well-known in the art that systemic administration of TRPV1 antagonists raise core body temperature.  McGaraughty et al. demonstrates the same effect for the TRPV1 receptor antagonist, A-889425 of raising core body temperature of anesthetized and unanesthetized subjects.  McGaraughty specifically demonstrates in figure 8, that consistent with the observations in anesthetized subjects, the TRPV1 inhibitor also significantly increased core body temperature in unanesthetized subjects (see section 2.4 pages 61-62 and Figure 8 page 63).  Thus based on the teachings of McGaraughty, one would have a reasonable expectation that administration of the TRPV1 antagonist any time before, during or after the administration of anesthesia, would have the same effect of raising body temperature and thus treating or preventing anesthesia associated decreases in core body temperature.
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  In the instant case, since McGaraughty demonstrates the same increase in core body temperature observed in anesthetized and unanesthetized subjects, a reasonable expectation that the TRPV1 antagonist administered prior to or with anesthesia would also increase body temperature and prevent anesthesia-induced reduction in body temperature exists. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Appellant has not provided any evidence or reasoning why one would not expect a TRPV1 antagonist to prevent anesthesia-induced hypothermia in view of the teachings of McGaraughty which specifically demonstrate that a TRPV1 antagonist can treat anesthesia-induced reductions in body temperature by raising core body temperature.
Appellants arguments with respect to the rejections in further view of Uchytilova et al. or Tamayo et al. are found not persuasive for the same reasons as detailed above since Appellant has not provided any additional arguments.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.